       Case 7:21-cv-00045 Document 17 Filed on 04/07/21 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

  JAKE SHAW, Individually and On                 §
  Behalf of All Others Similarly Situated,       §
                                                 §
  Plaintiff,                                     §
                                                 §         Civil Action No. 7:21-cv-45
  v.                                             §
                                                 §
  PERATON, INC.                                  §
                                                 §
  Defendant.                                     §


                PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY

        Plaintiff Jake Shaw (“Plaintiff”) on behalf of himself and all others similarly situated

(“Class Members”) files this Motion for Leave to file a Sur-Reply in order to address arguments

contained in Defendants’ Reply. A copy of the proposed Sur Reply is attached hereto as Exhibit

A.

        In its Reply, Defendant claims that Plaintiffs have not exhausted the requirement to mediate

this matter. In reality, Plaintiffs’ counsel has asked counsel for Defendant a number of times if

Defendant would be interested in mediating this case. Exh. A to Plaintiff’s Sur Reply. Counsel

did not condition his request on either formal or informal mediation. Id. Counsel for Defendant

replied that Defendant had no interest in formal mediation. Exh. B to Plaintiff’s Sur Reply. The

record needs to be correct to reflect that Plaintiff has tried to comply with the LOU’s mediation

requirement.

        Moreover, while Defendant claims that Plaintiffs are well within their statute of limitations,

this is irrelevant; Defendant neglects to inform this Court that under Fifth Circuit precedent, even

the filing of a claim for arbitration does not toll limitations. That is because, under Fonseca v.

USG Ins. Servs., 467 Fed. Appx. 260 (5th Cir. 2012), “a demand for arbitration does not toll the
     Case 7:21-cv-00045 Document 17 Filed on 04/07/21 in TXSD Page 2 of 2



statute of limitation.” 467 Fed. Appx. at 261, quoting U.S. ex rel. Portland Constr. Co. v. Weiss

Pollution Control Corp., 532 F.2d 1009, 1013 (5th Cir. 1976).

       Plaintiff therefore requests leave of the Court to file a one page Sur-Reply (excluding

caption and signature block) to address Defendant’s arguments contained in its Reply.



                                             Respectfully Submitted,

                                             MORELAND VERRETT, P.C.
                                             700 West Summit Dr.
                                             Wimberley, Texas 78676
                                             Tel: (512) 782-0567
                                             Fax: (512) 782-0605

                                             By: /s/ Douglas B. Welmaker
                                                    Douglas B. Welmaker
                                                    State Bar No. 00788641
                                                    doug@morelandlaw.com

                                             ATTORNEY FOR PLAINTIFF



                                   Certificate of Conference

      The undersigned hereby certifies that he has attempted to confer with Defendant’s counsel,
but was not able to communicate with her in time to receive a response. As such, it must be
assumed that Defendant’s counsel is opposed to this Motion.

                                             /s/ Douglas B. Welmaker
                                             Douglas B. Welmaker


                                     Certificate of Service

I hereby certify that the foregoing Motion for Leave to file a Sur Reply has been electronically
served on all counsel of record via Notice of Electronic Filing on a known Filing User through the
CM/ECF system on April 7, 2021.


                                             /s/ Douglas B. Welmaker
                                             Douglas B. Welmaker


                                                2
